Newburger, J.
This is an action brought to recover damages for the loss of one of six bundles of baggage which the plaintiff claims he brought over on one of the defendant’s steamships.
On the trial it was contended, on the part of the defendant, "fvrst, that the goods when lost were in the custody of the United States custom officers; and, second, that the plaintiff was a nonresident at the time the action was commenced, the defendant being a foreign corporation.
On the trial plaintiff did not appear, but his testimony, taken under a commission, was read. The only evidence as to this residence was his own statement that he had resided two months in Cherry street prior to going to Milwaukee, and that of his counsel, who testified that the plaintiff was in New York when the action was brought. The trial justice properly submitted the question of residence to the jury, and there are no exceptions in the case that would warrant us in disturbing the verdict.
The judgment appealed from must be affirmed, with costs.
McCarthy, J., concurs.
Judgment affirmed, with costs.